Mr. Justice Dickey : I concur in the judgment rendered in this case. While the evidence tends to charge the defendant with palpable negligence, still, in my judgment, there is no evidence tending to show gross negligence on the part of defendant, and the turning question in the case in fact seems to be, whether the plaintiff’s intestate used ordinary care. In such a ease I think it error to submit to the jury the rule of law as to comparative negligence. On this ground the judgment ought to be reversed. ■ There is, however, a line of thought in the opinion prepared by Mr. Justice Scholfield, which I think a departure from the law as laid down by this court ever since the.decision of the Jacobs case, in 20 Ill. I do not think that the terms “slight negligence, ” and “gross negligence,” as used in the opinion delivered in the Jacobs case, and in the long series of cases which have followed that case, were used in the sense of the definitions quoted from Story, in his treatise On Bailments. That author, in the same work, says: “There are infinite shades of care or diligence, from the slightest momentary thought, to the most vigilant anxiety. There may be a high degree of diligence, a common degree of diligence, and slight degree of diligence.” He defines “ordinary diligence” as “that degree of diligence which men in general exert in respect to their own concerns.” He defines “extraordinary diligence” as “that which very prudent persons take of their own concerns. ” And he says “slight diligence” is “that which persons of any prudence at all take of their own concerns. ” All this is readily understood,—is in harmony with the common meaning of the words used; but when he says, in section 17, that “ordinary negligence” may be defined to be “the• want of ordinary diligence,” and “slight negligence” to be “the want of great diligence,” and “gross negligence” to be “the want of slight diligence, ” he surely does not give to these phrases the meaning in which they are used in a common or popular sense, or the meaning in which they have generally been used by this court in the Jacobs case, and other kindred cases ; nor does he give' the meaning which would naturally be adopted by a jury in giving effect to an instruction given by the court. Giving the words their popular sense, it would rather seem that ordinary negligence would be such negligence as men-of common prudence indulge in, which betokens only the exercise of ordinary care, and not the want of ordinary care, as is suggested. This, where the law requires only ordinary care, is not negligence at all, for in law negligence is always faulty. It is the failure in some degree to use that care which the law requires under the circumstances. In a case where the law demands only the use of ordinary care, and ordinary care is actually exercised, there is in law no negligence whatever. In such case it is not true that the want of great diligence is in law slight negligence. In the popular sense of the words, slight negligence is a slight want of the care which the circumstances demand. A man obviously, therefore, may in such case fail slightly to use ordinary care, and in the popular sense of the words he would be guilty of slight negligence, and only slight negligence, and this, although he did not do all that ordinary care required. And so of “gross negligence. ”, Its popular meaning is a very great failure to use the care which the law requires. It is not essential to gross negligence that there shall be an utter want of care, or, in the language of Story, “the want of” even “slight diligence.” The exercise of slight diligence, where the highest degree of care is by law required, may still leave the party guilty of gross negligence,—that is, guilty of a very great failure to exercise the highest care. Nor do I concur in the dicta which say there are and can be no degrees in gross negligence, and no degrees in slight negligence. The adjectives “slight,” and “gross,” seem to me to be capable of comparison, as most adjectives are. I see no absurdity in saying “gross,” “more gross,” “most gross,” or “gross,” “grosser,” “grossest,” or “slight,” “more slight,” “slightest.” In fact in the quotation supra, from Story, he speaks of “infinite shades of care, ” from the “slightest" momentary thought to the “most vigilant solicitude.” In fact, the imperfection of these definitions of Story leads Cooley, in his work on Torts, page 630, to say of this classification, that it “only indicates that under the special circumstances great care or caution was required, or only ordinary care, or only slight care; ” and to add, “if the care demanded was not exercised, the case is one of negligence. ” The terms “slight negligence,” or “moderate negligence,” or “gross negligence,” do not indicate offences of a different nature, but different degrees in offences of the same nature. I think, therefore, there may be cases in which it may be legally true that the plaintiff has failed in some degree to exercise ordinary care, and that in the same case the defendant has been guilty of gross negligence wherein the plaintiff’s negligence may be slight,—that is, may consist of a slight failure to use ordinary care,—and that of the defendant gross in comparison therewith. To my mind the proposition that a plaintiff’s negligence is slight, is not incompatible with the proposition that he has failed in some degree to use ordinary diligence. I pursue this discussion no further here, for the reason that in my judgment the propriety of adopting in this connection Mr. Story’s definitions, is a question which does not come in judgment in this case.